Title: To Thomas Jefferson from John Nixon, 29 May 1793
From: Nixon, John
To: Jefferson, Thomas



Sir
Wednesday May 29. 1793

Mr. Henry Cruger left with you sometime past, Some papers belonging to his Brother respecting the Seizure of Capt. Burke on Hispaniola; that Gentleman has now directed me to Call for them and forward them on to him; I shall be therefore obliged to you to deliver them to the Bearer, as I mean to send them on this day. I am very Respectfully Your very hum Sert

John Nixon

